Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 1 of 8 PAGEID #: 183




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SCOTT HONAKER,                                    :
                                                  : Case No. 2:18-cv-1528
      On behalf of himself and those              :
      similarly situated,                         : CHIEF JUDGE ALGENON L. MARBLEY
                                                  :
              Plaintiff,                          : Magistrate Judge Deavers
                                                  :
       v.                                         :
                                                  :
WRIGHT BROS. PIZZA, INC., et al.,                 :
                                                  :
               Defendants.                        :

                                      OPINION & ORDER

       This matter is before the Court on the Plaintiffs’ unopposed Motion to Conditionally

Certify an FLSA Collective Action and to Authorize Notice (“Motion to Conditionally Certify”).

(ECF No. 10). For the reasons set forth below, Plaintiffs’ Motion to Conditionally Certify is

GRANTED.

                                       I. BACKGROUND

                                     A. Factual Background

       Plaintiffs Scott and Rhonda Honaker worked as Wright Bros. Pizza delivery drivers. (ECF

No. 10 at 3-4). They filed this action on behalf of themselves and similarly situated employees

consisting of delivery drivers at at least five Wright Bros. Pizza locations in Ohio. (Id.) According

to Plaintiffs, Defendants’ reimbursement policy was inadequate and violated the Fair Labor

Standards Act (“FLSA”) because it did not cover all of Plaintiffs’ driving expenses, who are paid

at or close to minimum wage. (Id. at 4). Specifically, they argue that Defendants “neither tracked

and paid for their delivery drivers’ actual expenses, nor reimbursed their drivers at the IRS rate”




                                                 1
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 2 of 8 PAGEID #: 184




pursuant to 29 C.F.R. § 531.35 and the DOL Handbook § 30c15(a). (Id. at 4-5). In addition,

Plaintiffs allege Defendants paid delivery drivers less than minimum wage in violation of FLSA

by counting some of their tips to make up the difference between their hourly wages and minimum

wage. (Id. at 6-7).

                                     B. Procedural History

       Plaintiffs commenced this collective action against Defendants on November 27, 2018,

alleging that they violated the Fair Labor Standards Act (“FLSA”), the Ohio Constitution, Article

II, Section 34a, the Ohio Minimum Fair Wage Standards Act, Ohio Revised Code Section 4113.15,

and Ohio Revised Code Section 2307.60. (ECF No. 1). On January 11, 2019, Plaintiffs filed their

Motion to Conditionally Certify. (ECF No. 10). On November 18, 2019, Defendants filed a Notice

of Non-Opposition to Plaintiffs’ Motion to Conditionally Certify and Send Notice and attached

the Parties’ joint proposed notice form. (ECF No. 22; ECF No. 22 Ex. 1).

                                    II. LEGAL STANDARD

       A court may certify an FLSA collective action brought “by any one or more employees for

and in behalf of… themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

Similarly situated employees are permitted to “opt into” the collective action. Comer v. Wal-Mart

Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006). The lead plaintiff bears the burden to show that the

proposed class members are similarly situated to the lead plaintiff. O’Brien v. Ed Donnelly Enters.,

Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald Co. v.

Gomez, 136 S. Ct. 663, 669 (2016). Plaintiffs seeking to certify a collective action under the FLSA

face a lower burden than plaintiffs seeking class certification under Federal Rule of Civil Procedure

23. Id. District courts conduct a two-phase inquiry to determine whether plaintiffs are similarly




                                                 2
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 3 of 8 PAGEID #: 185




situated: conditional and final certification. Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x 669,

671 (6th Cir. 2012).

       In the conditional-certification phase, conducted at the beginning of the discovery process,

named plaintiffs need only make a “modest factual showing” that they are similarly situated to

proposed class members. Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 764 (N.D. Ohio 2015)

(quoting Comer, 454 F.3d at 547). The standard at the first step is “fairly lenient . . . and typically

results in ‘conditional certification’ of a representative class.” Comer, 454 F.3d at 547 (quoting

Morisky v. Pub. Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 497 (D.N.J. 2000)). Courts generally

consider factors such as “employment settings, individual defenses, and the fairness and

procedural impact of certification.” Frye, 495 F. App’x at 672 (citing O’Brien, 575 F.3d at 584).

Plaintiffs are similarly situated “when they suffer from a single, FLSA-violating policy, and when

proof of that policy or of conduct in conformity with that policy proves a violation as to all the

plaintiffs.” O’Brien, 575 F.3d at 585. Showing a “unified policy” of violations is not required. Id.

at 584. The named plaintiff “need only show that his position is similar, not identical, to the

positions held by the putative class members.” Lewis v. Huntington Nat’l Bank, 789 F. Supp. 2d

863, 867-68 (S.D. Ohio 2011) (alteration omitted); see also Comer, 454 F.3d at 546-57.

       At this stage, a court “does not generally consider the merits of the claims, resolve factual

disputes, or evaluate credibility.” Waggoner, 110 F. Supp. 3d at 765 (citing Swigart v. Fifth Third

Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)). In determining conditional certification, courts have

considered “whether potential plaintiffs were identified; whether affidavits of potential plaintiffs

were submitted; and whether evidence of a widespread . . . plan was submitted.” Castillo v.

Morales, Inc., 302 F.R.D. 480, 486 (S.D. Ohio 2014) (quoting H & R Block, Ltd. v. Housden, 186

F.R.D. 399, 400 (E.D. Tex. 1999)). If conditional certification is granted, “plaintiffs are permitted



                                                  3
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 4 of 8 PAGEID #: 186




to solicit opt-in notices, under court supervision, from current and former employees.” Cornell v.

World Wide Bus. Servs. Corp., No. 2:14-CV-27, 2015 WL 6662919, at *1 (S.D. Ohio Nov. 2,

2015).

         At the second stage, the final certification phase, conducted after the conclusion of

discovery, courts “examine more closely the question of whether particular members of the class

are, in fact, similarly situated.” Comer, 454 F.3d at 547. At this stage, the court has much more

information on which to base its decision of whether the proposed plaintiffs are similarly situated

and, “as a result, it employs a stricter standard.” Id. (alteration, quotation marks, and citation

omitted).

                                           III. ANALYSIS

                                   A. Similarly Situated Analysis

         Plaintiffs seek to conditionally certify the following collective action class under the FLSA:

         All delivery drivers employed at Domino’s Pizza stores owned/operated by Defendants
         Wright Bros. Pizza, Inc. and Thomas Wright from November 27, 2015 to present.

(ECF No. 22 at 1). Plaintiffs claim Defendants own and operate at least five Domino’s pizza

franchises in Ohio. They argue the potential class of delivery drivers is similarly situated because

Defendants applied the same policies to all of their delivery drivers: “(1) they drove their personal

cars for work, (2) they paid them minimum wage, a tipped wage rate, or slightly above minimum

wage, (3) they did not reimburse delivery drivers for their actual expenses or at the IRS standard

business mileage rate, but instead reimbursed a set amount per delivery.” (ECF No. 10 at 10).

Defendants do not oppose conditional class certification. (ECF No. 22 at 1).

         At this stage, the Court finds that Plaintiffs have satisfied the “modest factual showing”

required to show that they are similarly situated to proposed class members. See Waggoner, 110

F. Supp. 3d at 764. Scott and Rhonda Honaker both submitted declarations asserting that

                                                   4
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 5 of 8 PAGEID #: 187




Defendants paid them minimum wage or slightly above minimum wage while working inside the

store, paid them a tipped wage rate while delivering food, required them to maintain and pay for

their own vehicles, did not ask them to track their vehicle costs, did not reimburse them for their

actual expenses, did not reimburse them at the IRS standard business mileage rate, and instead

paid them a flat per-delivery reimbursement amount less than the IRS standard business mileage

rate. (ECF No. 10 Ex. 1 at ¶¶ 5, 11, 12, 15, 17-20; ECF No. 10 Ex. 2 at ¶¶ 4, 7, 8, 12-15). The

Honakers declared that it was their understanding that all delivery drivers were subject to the same

or similar wage and reimbursement policies that they were subjected to. (ECF No. 10 Ex. 1 at ¶

11; ECF No. 10 Ex. 2 at ¶ 7). They stated they knew other drivers were subject to the same rules

with respect to wages delivery reimbursements because they worked in multiple locations under

the same terms, spoke to other delivery drivers about how they were paid, and saw them receive

their reimbursements. (ECF No. 10 Ex. 1 at ¶ 22; ECF No. 10 Ex. 2 at ¶ 17).

       The information in these declarations are sufficient at this “fairly lenient” stage to show

that Plaintiffs are similarly situated to representative class members because they “suffer from a

single, FLSA-violating policy.” See Comer, 454 F.3d at 547 (internal quotations omitted);

O’Brien, 575 F.3d at 585; see also Myers v. Marietta Mem’l Hosp., 201 F. Supp. 3d 884, 896 (S.D.

Ohio 2016) (Marbley, J.) (granting motion for conditional collective action certification and noting

that “in at least one instance a court in this district has certified a class based only on two

declarations”); Flexter v. Action Temp. Servs., No. 2:15–cv–754, slip op. at 9 (S.D.Ohio Mar. 25,

2016) (Smith, J.) (denying a conditional-certification motion but noting that “[i]n some instances,

two declarations may be sufficient to show that other employees are similarly situated to the

plaintiff and FLSA conditional certification is appropriate” and that “[o]ne such instance might

arise where a declarant has personal knowledge of widespread violations”). For these reasons, and



                                                 5
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 6 of 8 PAGEID #: 188




because Defendants do not oppose the Motion to Conditionally Certify, the Court GRANTS

Plaintiffs’ Motion to Conditionally Certify the collective action. (ECF No. 10; ECF No. 22).

                                             B. Notice

       Having conditionally certified the class, this Court has the authority to supervise notice to

potential plaintiffs. Lewis v. Huntington Nat. Bank, 789 F. Supp. 2d 863, 870 (S.D. Ohio 2011)

(citing Hoffman-La Roche, 493 U.S. 165, 172 (1989)). By “monitoring preparation and distribution

of the notice, a court can ensure that it is timely, accurate, and informative.” Hall v. U.S. Cargo &

Courier Serv., LLC, 299 F. Supp. 3d 888, 897–98 (S.D. Ohio 2018) (quoting Hoffman-La Roche,

493 U.S. at 172)). The Court may facilitate notice to the putative class “so long as the court avoids

communicating to absent class members any encouragement to join the suit or any approval of the

suit on its merits.” Swigart, 276 F.R.D. at 214. The Parties ask for authorization to send the notice

attached as Exhibit 1 to the Notice of Non-Opposition to Plaintiffs’ Motion to Send Notice. (ECF

No. 22 Ex. 1). Upon review, the Court finds that the notice is timely, accurate, and informative,

and is hereby approved.

                               1. Method of Disseminating Notice

       Plaintiffs seek to send notice of the lawsuit to all putative class members via mail and

electronic mail. (ECF No. 22 at 2). This Court has “discretion in deciding how notice is

disseminated.” Staggs v. Fuyao Glass Am., Inc., No. 3:17-CV-191, 2018 WL 840178, at *2 (S.D.

Ohio Feb. 8, 2018); see also Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-CV-516, 2017

WL 3500411, at *5 (S.D. Ohio Aug. 15, 2017 (the court has “wide latitude in determining the

method or methods of notice that will reach the potential opt-in plaintiffs”). Courts traditionally

“approve only a single method for notification unless there is a reason to believe that method is

ineffective.” Hamm v. S. Ohio Med. Ctr., 275 F. Supp. 3d 863, 879 (S.D. Ohio 2017). The trend



                                                 6
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 7 of 8 PAGEID #: 189




in the Southern District of Ohio, however, “is to allow notice by mail and email to ensure that

putative class members receive notice of the pending action.” Hall, 299 F. Supp. 3d at 899–900;

see also Bradenburg, 2017 WL 3500411 at *5 (allowing notice to be sent to all current and former

employees via electronic mail and postal mail). Following the trend, this Court finds that notice

by mail and email is appropriate in this case.

                                         2.   Opt-In Period

         The Parties request that the opt-in period stay open for 60 days. (ECF No. 22 Ex. 1 at 3).

The Court has approved similar opt-in periods in the past. See, e.g., Cowan v. Nationwide Mutual

Insurance Co., No. 2:19-cv-1225, 2019 WL 4667497, at *13 (S.D. Ohio Sept. 25, 2019)

(approving 60-day opt-in period). Because there are no objections from either party and because

the proposed opt-in period is within the range of standard for class actions notices, this Court finds

the 60-day period appropriate in this case.

                         3. Disclosure of Names and Contact Information

         Finally, the Parties jointly request an Order requiring Defendants to produce a list of the

names, last known addresses, telephone numbers, e-mail addresses, dates of employment, and job

titles for members of the putative class within 21 days, and requiring Plaintiffs to disseminate

notice 15 days after receiving the contact information. (ECF No. 22 Ex. 2 at ¶¶ 4-5). This Court

has found similar disclosures to be appropriate. See Staggs, 2018 WL 840178, at *2. The Court

therefore grants the requested disclosure of names and contact information.

                                       IV. CONCLUSION

         For the reasons stated above, the Court hereby GRANTS Plaintiff’s Motion to

Conditionally Certify (ECF No. 10) and conditionally certifies the following collective action

class:



                                                  7
Case: 2:18-cv-01528-ALM-EPD Doc #: 23 Filed: 01/13/20 Page: 8 of 8 PAGEID #: 190




       All delivery drivers employed at Domino’s Pizza stores owned/operated by Defendants
       Wright Bros. Pizza, Inc. and Thomas Wright from November 27, 2015 to present.

The Court APPROVES the substance of the proposed Form and Method of Notice (ECF No. 22

Ex. 1). Notice shall be sent, to the extent possible, by regular mail and e-mail in the form proposed

by the parties, and putative opt-in Plaintiffs shall be given sixty (60) days from the date they receive

notice to return the consent form to Plaintiffs’ counsel.

       Pursuant to the terms of the jointly proposed notice form, Defendants are hereby

ORDERED to produce to Plaintiffs a list of the names, last known addresses, telephone numbers,

e-mail addresses, dates of employment, and job titles for members of the putative class within

TWENTY-ONE (21) DAYS from the date of this Order. Plaintiffs counsel shall disseminate

notice within FIFTEEN (15) DAYS of receiving the contact information from Defendants.

    IT IS SO ORDERED.


                                                /s/ Algenon L. Marbley___
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 13, 2020




                                                   8
